Citation Nr: 1234568	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO. 11-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than September 8, 2003, for an award of increased compensation to the 60 percent level for service-connected tinea pedis of both feet, tinea cruris, and bilateral onychomycosis of the toenails.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from September 1978 to February 1980.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2005, as readjudicated in October 2006, by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter was remanded to the RO/AMC by the Board in October 2009, for the purpose of issuance of a statement of the case to be provided in response to a notice of disagreement received in August 2005.   See 38 U.S.C.A. § 7105; Manlincon v. West, 12 Vet. App. 238 (1999).  The statement of the case was issued in December 2010 and a timely VA Form 9 was received in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Pursuant to his request, the Veteran was scheduled for a hearing at a local VA office before a Veterans Law Judge (a Travel Board hearing); however, he did not report for the hearing as a result of a family emergency, and requested rescheduling of the hearing. As he has provided cause for his request for another hearing, the Board remands this matter for re-scheduling of his requested Travel Board hearing. See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board hearing or videoconference hearing (whichever the Veteran elects) at the RO before a Veterans Law Judge of the Board, in accordance with the docket number of this case. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of the case. The appellant need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



